ALLOWABILITY NOTICE
Claims 1-12 are pending in this action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/30/2020 and 4/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kurt Berger on 2/17/2022.

The claims are amended as follows:

1. (Currently Amended) A method for masking cryptographic operations of a microcontroller within an on-board device during attacks via auxiliary channels the exchange formula, with the masking of the exchange formula including the following steps:
drawing a first random number,
masking the condition (b) of the input bit by combining [[it]] the input bit with said first random number,
replacing the condition of the input bit contained in said exchange formula with the masked condition of the input bit thus forming a first intermediate formula, and
introducing into said first intermediate formula a first compensation term according to the first random number in order to form a first-order masked exchange formula equivalent to said original exchange formula.

2. (Previously Presented) The method according to claim 1, wherein the masking of the exchange formula further includes the following steps: drawing a second random number, combining the second random number with said first random number, replacing the first random number contained in the first compensation 
  
3. 3(Previously Presented) The method according to claim 2, wherein the original exchange formula is a mathematical exchange formula constructed with mathematical operators and is defined according to the condition (b) of the input bit, of the first vector RO1, and of the second vector RI,, according to the following two equations: 
    PNG
    media_image1.png
    30
    693
    media_image1.png
    Greyscale
and wherein the second-order masked exchange formula is constructed from said mathematical exchange formula by using furthermore the first random number ro, and the second random number rl, according to the following two equations: 
    PNG
    media_image2.png
    90
    703
    media_image2.png
    Greyscale
4. 4(Presently Presented) The method according to claim 1 wherein the masking of the exchange formula makes use of N random numbers in order to construct a masked exchange formula with an order N greater than two.
  
5( Presently Presented) The method according to claim 4, wherein the masked exchange formula of order N is constructed with mathematical 5Docket No. 530259US Preliminary Amendment operators and is defined according to the condition b of the input bit, of the first vector Ro0, of the second vector Rl,i, and of N random numbers ro,...., rN-1, according to the following two equations: 
    PNG
    media_image3.png
    269
    704
    media_image3.png
    Greyscale
 6. 6(Previously Presented). The method according to claim 4, wherein the original exchange formula is a logical exchange formula constructed with logical operators 'AND' and `EXCLUSIVE OR' and is defined according to the condition b of the input bit, of the first vector Ro0, and of the second vector RI1, according to the following two equations: 
    PNG
    media_image4.png
    29
    709
    media_image4.png
    Greyscale
and wherein the masked exchange formula of order N is defined according to the condition b of the input bit, of the first vector R0,i, of the second vector Rj,i, and of N random numbers ro,...., rN-1, according to the following two equations: 
    PNG
    media_image5.png
    95
    708
    media_image5.png
    Greyscale
 6Docket No. 530259USPreliminary Amendment 
    PNG
    media_image6.png
    59
    706
    media_image6.png
    Greyscale
 ^ ( R1,i ⊕ R0,I ) 

7. (Previously Presented) The method according to claim 1, wherein the original exchange formula is an alternative mathematical exchange formula constructed with mathematical operators and is defined according to the condition b of the input bit, of the first vector R0,i, and of the second vector R1,j, according to the following two equations: 
    PNG
    media_image7.png
    27
    683
    media_image7.png
    Greyscale
and wherein the masked exchange formula of order N is constructed from said alternative mathematical exchange formula by using furthermore N random numbers ro.... rN-I, according to the following two equations: 
    PNG
    media_image8.png
    255
    721
    media_image8.png
    Greyscale
8. 8(Previously Presented) The method according to claim 1 wherein the asymmetric cryptography is based on elliptic curves including a scalar multiplication operation between a generator point (P) of an elliptic curve and the secret key (k).
  
9. 7Docket No. 530259USPreliminary Amendment9(Previously Presented) The method according to claim 1, wherein the asymmetric cryptography is a cryptography of the RSA type.  

10. 10(Currently Amended). An integrated circuit comprising a set of security modules configured to implement cryptographic operations of a microcontroller within an on-board device during attacks via auxiliary channels, said set of modules comprising a conditional exchange module configured to exchange first and second vectors (R0, R1) used to manipulate input bits of a secret key (k), said conditional exchange module being suitable for applying an exchange formula comprising a combination of a condition (b) of the input bit with the first and second vectors (R0, Ri) so that the the exchange formula is applied according to the following steps: drawing a first random number, masking the condition (b) of the input bit by combining [[it]] the input bit with said first random number, replacing the condition of the input bit contained in said exchange formula with the masked condition of the input bit thus forming a first intermediate formula, introducing into said first intermediate formula a first compensation term according to the first random number in order to form a first-order masked exchange formula equivalent to said original exchange formula.  

11. 11(Previously Presented) An on-board device comprising a microcontroller configured to implement the method of masking according to claim 1.
  
12. 8Docket No. 530259USPreliminary Amendment12(Currently Amended) A masking system within an integrated circuit configured to implement cryptographic operations of a microcontroller within an on-board device during attacks via auxiliary channels, said implementation including a conditional exchange operation between first and second vectors (R0, R1) used to manipulate input bits of a secret key (k), said conditional exchange operation being adapted to apply an exchange formula comprising a combination of a condition (b) of the input bit with the first and second vectors (R0, R1) so that the latter are interchanged only wherein said system makes use of at least one random number to mask said exchange formula before [[it]] the exchange formula is applied according to the following steps: drawing a first random number, masking the condition (b) of the input bit by combining [[it]] the input bit with said first random number, replacing the condition of the input bit contained in said exchange formula with the masked condition of the input bit thus forming a first intermediate formula, introducing into said first intermediate formula a first compensation term according to the first random number in order to form a first-order masked exchange formula equivalent to said original exchange formula.

Reasons for Allowance
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance:  The cited prior art references, Joye (WO 2004/055665 A1), Ciet et al. (WO 2007/074149 A1), Ciet et al. (WO 2009/003740 A1), Benteo et al. (FR 2926652 A1), Benteo et al. (FR 2926651 A1), Feix et al. (CA 2732651 A1), Vanstone (CA 2742530 A1), Chabanne et al. (AU 2011/327986 A1), Pulkus (US PGPUB No. 2015/0244524 A1), Malassenet et al. (US Patent No. 10/289,816 B1), Rietman et al. (EP 3484093 A1), Khurana et al. ("Asymmetric optical image encryption using random Hilbert mask based on fast walsh hadamard transform", IEEE, doi: 10.1109/IC3TSN.2017.8284508, 2017, pp. 374-377), Anshula et al. ("Asymmetric image encryption based on the Discrete Cosine Transform .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is 571-270-7179.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        March 2, 2022